UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1604



In re: FRANCISCO SALINAS-CASTILLO,


                     Petitioner.



On Petition for Writ of Mandamus. (3:10-cr-00188-REP)


Submitted: October 24, 2017                                  Decided: November 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Francisco Salinas-Castillo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Francisco Salinas-Castillo petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motion to compel. He seeks an order from this

court directing the district court to act. We have determined that the district court denied

Salinas-Castillo’s motion on April 12, 2017. Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of mandamus as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2